UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9500 W. 49 th Avenue, Suite D-106, Wheat Ridge, CO 80033 (Address of principal executive offices including zip code) (303) 279 3800 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o XBRL to be filed by amendment. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date:58,174,245 shares of common stock, $.001 par value per share, as of August 20, 2012.All outstanding share numbers have been adjusted for a 1:200 reverse which was effective on June 28, 2012 Transitional Small Business Disclosure Format (Check one): Yes oNo x DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (June 30, 2012 Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Deficit (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 22 Item 4. Controls and Procedures 22 PART II—OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURE 24 ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of June 30, 2012 and 2011 (Unaudited) 1 DC Brands International, Inc. Consolidated Balance Sheets As of June 30, 2012 and December 31, 2011 June 30, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued bonuses Accrued interest payable Accrued liabilities Related party payable Note payable to former officer - Short-term notes payable and current portion of long-term debt Total current liabilities Long-term debtto related party Long-term debt (Net of Unamortized Discount of $884,520 as of June 30, 2012 and $1,142,285 as of December 31, 2011) Total liabilities Stockholders' deficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 91,111 shares as of June 30, 2012 and December 31, 2011 91 91 Series B Preferred Stock, 2,500 shares authorized; shares issued and outstanding - 106 shares as of June 30, 2012 and 86 shares as of December 31, 2011 - - Common Stock, $0.001 par value;5,000,000,000 shares authorized; shares issued and outstanding - 20,871,220 as of June 30, 2012 and 995,646 as of December 31, 2011 Additional paid in capital Issuances in exchange for promotional consideration - - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 2 DC Brands International, Inc. Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net Revenues $ Cost of goods sold Gross margin Operating Expenses General and administrative (includes share based compensation of $15,000 for three months ended and $33,000 for six months ended June 30 2012and $222,000 for three months ended and $1,049,029 for six months ended June 30 2011) Sales and marketing (includes share based compensation of $0 in for three months ended and $0 for six months ended June 30 2012and $67,083 for three months ended and $299,365 for six months ended June 30 2011) Severence agreementexpense - - Depreciation and amortization Total operating expenses Loss from operations ) Other Expense (Income) Interest expense Interest expense - warrant liability - ) ) Loss on retirement of debt Total other expense (income) ) Loss Before Taxes ) Provision for income taxes (Note 6) - Net Loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net loss per common share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 DC Brands International, Inc. Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) ForSix Months Ended June 30, Cash used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Debt issued for services - Loss on retirement of debt Severance agreement expenses - Amortization of debt discount Reduction of debt for use of facilities ) - Loss on Sale of PP&E - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Accounts payable ) ) Accrued Bonuses - Accrued interest payable Related party payable Warrant liability - ) Net cash used in operating activities $ ) $ ) Cash used in investing activities Purchase of property and equipment - - Net cash used in investing activities $
